UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DORRELIEN FELIX and MARGALY FELIX,
individually, and JONATHAN C. MOORE, as                                     DECLARATION OF BRIAN
Administrator of the ESTATE OF DAVID FELIX,                                 FRANCOLLA IN SUPPORT
                                                                            OF DEFENDANTS’ MOTION
                                                           Plaintiffs,      FOR PARTIAL SUMMARY
                                                                            JUDGMENT
                              -against-

THE CITY OF NEW YORK, a municipal entity;
HAROLD CARTER and VICENTE MATIAS, individually                              16 Civ. 5845 (AJN)
and in their official capacities as New York City Police
Detectives; the BRIDGE INC., a domestic not-for-profit
organization; and JANE DOE (as of yet unidentified
employee of the BRIDGE),

                                                         Defendants.

----------------------------------------------------------------------- x


                 BRIAN FRANCOLLA, an attorney duly admitted to practice in the Courts of

New York, declares, under penalty of perjury and pursuant to 28 U.S.C. § 1746, that the

following statements are true:

    1. I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City

        of New York, attorney for defendants City of New York, Harold Carter and Vincent

        Matias. As such, I am familiar with the facts and circumstances stated herein and submit

        this declaration in support of defendants’ motion for summary judgment pursuant to FED.

        R. CIV. P. 56.


    2. As part of discovery, defendants, through defense counsel including the undersigned,

        produced to plaintiffs approximately 8,273 pages of NYPD training materials related to

        EDPs.
3. Annexed hereto as Exhibit “A” is a true and accurate copy of excerpts from the

   Deposition of Tianna Penn, taken on August 28, 2018.


4. Annexed hereto as Exhibit “B” is a true and accurate copy of excerpts from the

   Deposition of Harold Carter, taken on May 23, 2018.


5. Annexed hereto as Exhibit “C” is a true and accurate copy of excerpts from the

   Deposition of James Fulton, taken on October 23, 2019.


6. Annexed hereto as Exhibit “D” is a true and accurate copy of excerpts from the

   Deposition of Vincente Matias, taken on September 25, 2018.


7. Annexed hereto as Exhibit “E” is a true and accurate copy of a July 20, 2018

   Memorandum and Decision from the Honorable Denny Chin, United States Circuit

   Judge, in the matter of Collado v. City of New York, et al., 11 CV 9041 (DC).


8. Annexed hereto as Exhibit “F” is a true and accurate copy of excerpts from the

   Deposition of Danielle Steeley, taken on April 23, 2018.


Dated:    May 11, 2020
          New York, New York
                                               JAMES E. JOHNSON
                                               Corporation Counsel
                                               of the City of New York
                                               Attorney for Defendants City of New York,
                                               Harold Carter and Vicente Matias
                                               100 Church Street
                                               New York, New York 10007
                                               (212) 356-3527

                                               By: __________/s/_______________
                                                   Brian Francolla
                                                   Senior Counsel
                                                   Special Federal Litigation Division


                                           2
To:   Beldock Levine & Hoffman LLP (By ECF)
      Jonathan Moore, Esq. & Luna Droubi, Esq.
      Attorneys for plaintiffs
      99 Park Avenue, PH/26th Floor
      New York, New York 10016




                                           3
